DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 2010/0051378), in view of Casanova et al. (US 7,396,313), as evidenced by Bowman (US 2,956,451).
Regarding claim 1, Kurokawa discloses an electric actuator, comprising: a driving motor (18); a motion conversion mechanism (19b) configured to convert a rotary motion of the driving motor to a linear motion in an axial direction parallel with an output shaft of the driving motor; and a transmission gear mechanism (19a) configured to transmit a driving force from the driving motor to the motion conversion mechanism; wherein the driving motor (18), a double-row bearing (49) configured to support the motion conversion mechanism are mounted to a single actuator case without intermediation of other cases, wherein the transmission gear mechanism comprises: a first gear (25) arranged coaxially with the output shaft of the driving motor (the arrangement is clearly shown in fig. 2, where gear 25 and integral shaft 31 are shown as coaxial with output 18b of motor 18); and a second gear (26) configured to mesh with the first gear, wherein a stay (see flange of 8 of fig. 2, shown in the top-portion as having a bolted connection) fastened to the driving motor, and wherein the stay is mounted to the single actuator case with a common bolt (the term “common bolt” has multiple interpretations, with one interpretation being “ordinary” or “commonly-known” bolt; fig. 2 is considered to show a common bolt). 

Casanova teaches a speed reduction mechanism (1, 2a, 2b, 3) configured to reduce a speed of the rotary motion of the driving motor, and output the rotary motion reduced in speed to the transmission gear mechanism; wherein the speed reduction mechanism (i.e., 3) is arranged between the driving motor (left side of fig. 1, as combined) and the first gear (right side of fig. 1, as combined); a stay (see flange of 8 of fig. 1, shown as having a bolted connection via 14) fastened to the driving motor (output shaft of motor is not shown, but connects to coupling 17) is arranged between the driving motor and the speed reduction mechanism, and wherein the stay and the speed reduction mechanism are mounted to the single actuator case (7) with a common bolt (by a second interpretation of the phrase “common bolt,” bolt 14 is shown as being shared by 8 and 3).
Further, as evidenced by the disclosure of Casanova (see discussion of col. 5, lines 7-18), preassembled transmission sub-assemblies are desirable in the art for the manufacturing benefits, to include reduced manufacturing time; and as evidenced by the disclosure of Bowman (see discussion of col. 1, lines 17-39), planetary speed reducers were known in the art to need accurate alignment and therefore higher manufacturing costs, but were considered advantageous and desirable for their capability of handling extremely high mechanical powers and providing a wide range of ratios of input to output speeds. 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Casanova with the structure disclosed by Kurokawa in order to realize the claimed limitations, to include a speed reduction mechanism configured to reduce a speed of the rotary motion of the driving motor, and output the rotary motion reduced in speed to the transmission gear mechanism, wherein the driving motor, the speed reduction mechanism, a double-row bearing configured to support the motion conversion mechanism are mounted to a single actuator case without intermediation of other cases; wherein the speed reduction mechanism is arranged between the driving motor and the first gear, wherein a stay fastened to the driving motor is arranged between the driving . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 2010/0051378), Casanova et al. (US 7,396,313), Bowman (US 2,956,451), in view of Tateishi et al. (US 2008/0092679).
Regarding claim 2, the combination of Kurokawa and Casanova suggests the electric actuator according to claim 1, but is silent wherein the driving motor is positioned with respect to the first gear through insertion of the output shaft of the driving motor into a shaft hole of the first gear.
Tateishi is in the related field of linear actors with ball-screw mechanisms (abstract) and teaches wherein the transmission gear mechanism comprises: a first gear (10b) arranged coaxially with the output shaft (2a) of the driving motor (2); and a second gear (12) configured to mesh with the first gear (para. 28); and wherein the driving motor is positioned with respect to the first gear through insertion of the output shaft of the driving motor (para. 27) into a shaft hole (10a) of the first gear (10b).

 
Response to Arguments
Applicant’s further arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s assertion (Remarks, page 4, third paragraph in bold) that “Asakura has not been listed on a form PTO-892,” the Examiner notes that Asakura was correctly cited on the PTO-892 of 07/07/2020 (see first cited reference) that was provided with the previous Non-Final Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                            

/Jake Cook/Primary Examiner, Art Unit 3658